DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim recites, in part, “the method as claimed in claim 8, further comprising … and to adapt the movement area of the transport vehicle” (emphasis added). The phrase “to adapt” should read as “adapting” to be in the proper grammatical form for a method step, as claimed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites, in part, “the permissible speed of the transport vehicle” in lines 10-11. There in insufficient antecedent basis for this limitation in the claim. 

Regarding claims 2-7 and 18-20, these claims depend from claim 1 and are therefore rejected for the same reason as claim 1, as they do not cure the deficiencies of claim 1 noted above. 

Further regarding claim 6, the claim recites “the current speed of the transport vehicle” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 8, the claim recites, in part, “the permissible speed of the transport vehicle” in line 14. There in insufficient antecedent basis for this limitation in the claim. 

Regarding claims 9-13 and 15-17, these claims depend from claim 8 and are therefore rejected for the same reason as claim 8, as they do not cure the deficiencies of claim 8 noted above. 

Further regarding claim 13, the claim recites “the current speed of the transport vehicle” in line 6. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 17, the claim recites “the current speed of the transport vehicle” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 14, the claim recites, in part, “the permissible speed of the transport vehicle” in lines 10-11. There in insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-9, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. (United States Patent Application Publication No. US 2015/0187217 A1) [hereinafter “Yao”].

Regarding claim 1, Yao discloses a transport vehicle for containers (vehicle 9) comprising a vehicle controller (control unit 6) operable to automatically guide and control a speed of the transport vehicle (see [0011], [0029], and [0040]), wherein the transport vehicle has a sensor apparatus for object recognition (distance sensing unit 3; see [0026] and [0036]) which cooperates with the vehicle controller to ascertain a movement area of the transport vehicle, within which the transport vehicle can come to a standstill by a braking procedure during a braking time (elliptical 2ac/2bc in Figure 2; see [0029]-[0036] and Figure 4), and to ascertain a movement area of an object recognized via the sensor apparatus, within which the object can be moved during the braking time of the transport vehicle (elliptical 2ab/2bb in Figure 2; see [0029]-[0036] and Figure 4), wherein the permissible speed of the transport vehicle can be reduced automatically by the vehicle controller such that the two movement areas do not come into 74; see also [0029] and [0036]).

Regarding claim 2, Yao further discloses the sensor apparatus is configured to recognize as an object a person (see [0033] and Figure 2). 

Regarding claim 5, Yao further discloses the sensor apparatus has a detection region that is dimensioned such that an object can be recognized before the movement areas of the transport vehicle and the object come into contact with one another (see Figure 4, wherein the “movement areas” as claimed corresponding to the claimed braking time are illustrated at t1; therefore, the object has been detected before the movement areas of t1 come into contact). 

Regarding claim 8, Yao discloses a method for operating a transport vehicle for containers ((vehicle 9) that has a vehicle controller (control unit 6), comprising:
automatically guiding the transport vehicle and automatically controlling a speed of the transport vehicle via the vehicle controller (see [0011], [0029], and [0040]);
 ascertaining a movement area of the transport vehicle, within which the transport vehicle can come to a standstill by means of a braking procedure during a braking time (elliptical 2ac/2bc in Figure 2; see [0029]-[0036] and Figure 4), wherein the movement area of the transport vehicle is ascertained utilizing a sensor apparatus in cooperation with the vehicle controller (distance sensing unit 3; see [0026] and [0036]);
ascertaining a movement area of an object recognized via the sensor apparatus, within which the object is moveable during the braking time of the transport vehicle (elliptical 2ab/2bb in Figure 2; see [0029]-[0036] and Figure 4);
74; see also [0029] and [0036]).

Regarding claim 9, Yao further discloses recognizing as an object via the sensor apparatus a person (see [0033] and Figure 2). 

Regarding claim 12, Yao further discloses the sensor apparatus has a detection region that is dimensioned such that an object can be recognized before the movement areas of the transport vehicle and the object come into contact with one another (see Figure 4, wherein the “movement areas” as claimed corresponding to the claimed braking time are illustrated at t1; therefore, the object has been detected before the movement areas of t1 come into contact). 

Regarding claim 14, Yao discloses a system comprising a transport vehicle for containers (vehicle 9) which has a vehicle controller (control unit 6) operable to automatically guide and control a speed of the transport vehicle (see [0011], [0029], and [0040]), wherein a sensor apparatus for object recognition is provided (distance sensing unit 3; see [0026] and [0036]) which cooperates with the vehicle controller to ascertain a movement area of the transport vehicle, within which the transport vehicle can come to a standstill by a braking procedure during a braking time (elliptical 2ac/2bc in Figure 2; see [0029]-[0036] and Figure 4), and to ascertain a movement area of an object recognized via the sensor apparatus, within which the object can be moved during the braking time of the transport vehicle (elliptical 2ab/2bb in Figure 2; see [0029]-[0036] and Figure 4), wherein the permissible speed of the transport vehicle can be reduced automatically by the vehicle controller such that the two movement 74; see also [0029] and [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 10-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Meister et al. (United States Patent Application Publication No. US 2007/0282530 A1) [hereinafter “Meister”].

Regarding claim 3, Yao teaches the sensor apparatus is configured to detect a position and speed of the object and from this the movement area of the object is ascertained (see [0033]-[0036]). 
Yao does not expressly teach the sensor apparatus detects a movement direction of the object and the movement area of the object is ascertained further from the movement direction. 
Meister also generally teaches a method and device for detecting a potential collision between a vehicle and an obstacle (see Abstract). Meister teaches an object detector 2 detects a position, speed, and heading direction of recognized obstacle vehicles 5, 6 (see at least [0017]). Meister teaches this 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Yao so as to detect a movement direction of the object and ascertain the movement area of the object further from the detected movement direction and assuming worst-case kinematics of the object, in view of Meister, as Meister teaches such a methodology provides for an accurate assumed trajectory of the obstacle that enhances the safety of the collision risk determination by taking into account the most extreme possible maneuvers of the target object(s). 

Regarding claim 4, the combination of Yao and Meister further teaches the movement area of the object is ascertained on the basis of kinematic limits of a worst-case maneuver of the recognized object (see [0018]-[0019] and [0021] of Meister). 

Regarding claim 6, the combination of Yao and Meister further teaches the vehicle controller and the sensor apparatus are configured to continuously ascertain the movement areas of the transport vehicle and the object and to adapt them in dependence upon the current speed of the transport vehicle (see [0021] of Meister, wherein the “method steps are repeated” for the process illustrated in Figure 4). 

Regarding claim 10, the combination of Yao and Meister, as applied to claim 3 above, further teaches said ascertaining the movement area of the object further comprises ascertaining a position, 

Regarding claim 11, the combination of Yao and Meister further teaches said ascertaining the movement area of the object further comprises ascertaining the movement area of the object on the basis of kinematic limits of a worst-case maneuver of the recognized object (see [0018]-[0019] and [0021] of Meister). 

Regarding claim 13, the combination of Yao and Meister further teaches continuously ascertaining the movement area of the transport vehicle and continuously ascertaining the movement area of the object via the vehicle controller and the sensor apparatus and to adapt the movement area of the transport vehicle and the movement area of the object in dependence upon the current speed of the transport vehicle (see [0021] of Meister, wherein the “method steps are repeated” for the process illustrated in Figure 4). 
 
Regarding claim 15, the combination of Yao and Meister further teaches said ascertaining the movement area of the object further comprises ascertaining the movement area of the object on the basis of kinematic limits of a worst-case maneuver of the recognized object (see [0018]-[0019] and [0021] of Meister).

Regarding claim 16, the combination of Yao and Meister further teaches the sensor apparatus has a detection region that is dimensioned such that an object can be recognized before the movement areas of the transport vehicle and the object come into contact with one another (see Figure 4 of Yao, 1; therefore, the object has been detected before the movement areas of t1 come into contact).

Regarding claim 17, the combination of Yao and Meister further teaches continuously ascertaining the movement area of the transport vehicle and continuously ascertaining the movement area of the object via the vehicle controller and the sensor apparatus and to adapt the movement area of the transport vehicle and the movement area of the object in dependence upon the current speed of the transport vehicle (see [0021] of Meister, wherein the “method steps are repeated” for the process illustrated in Figure 4). 

Regarding claim 18, the combination of Yao and Meister further teaches the movement area of the object is ascertained on the basis of kinematic limits of a worst-case maneuver of the recognized object (see [0018]-[0019] and [0021] of Meister). 

Regarding claim 19, the combination of Yao and Meister further teaches the sensor apparatus has a detection region that is dimensioned such that an object can be recognized before the movement areas of the transport vehicle and the object come into contact with one another (see Figure 4 of Yao, wherein the “movement areas” as claimed corresponding to the claimed braking time are illustrated at t1; therefore, the object has been detected before the movement areas of t1 come into contact). 

Regarding claim 20, the combination of Yao and Meister further teaches the vehicle controller and the sensor apparatus are configured to continuously ascertain the movement areas of the transport vehicle and the object and to adapt them in dependence upon the current speed of the transport . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Franzen et al. (United States Patent Application Publication No. US 2013/0236279 A1) [hereinafter “Franzen”].

Regarding claim 7, Yao does not expressly teach the transport vehicle is disposed in a system comprising a first lane provided for a manually guided transport vehicle and a second lane provided for the automatically guided transport vehicle and wherein the two lanes are separated from one another by a barrier in order to delimit the movement area of the manually guided transport vehicle. 
Franzen generally teaches a handling system for containers using automatically guided vehicles and manually guided vehicles (see Abstract). Franzen teaches the system comprises a lane for manually guided transport vehicles (manual area B) and a second lane for automatically guided transport vehicles (automated area A), wherein the two lanes area separated from one another by a barrier (security checkpoint 11; see [0040]-[0044] and Figure 1). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the invention taught by Yao to the automatically guided vehicles in the system taught by Franzen as Yao teaches the inventive system and method provides for collision avoidance that overcomes drawbacks previously existing in the art (see [0004]-[0006]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the vehicles in the system taught by Franzen can achieve the same benefits taught by Yao using the collision avoidance control taught by Yao. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jonas Lars et al. (United States Patent Application Publication No. US 2003/0055563 A1), Matsunaga (United States Patent Application Publication Nos. US 2019/0005821 A1 and US 2019/0001973 A1), Miller et al. (United States Patent Application Publication No. US 2013/0179047 A1), and Eggert et al. (United States Patent Application Publication No. US 2018/0231974 A1) all generally teach systems and methods for providing collision avoidance control in vehicles but were not used in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669